This is Google's cache of https://elsmar.com/level2/specs.html. It is a snapshot of Pasagtgecy Qos d TPB Ghac Hosp rishgo-49 err 2/20/18 ARS Loh Pagel DL in the meantime. Learn more.

Full version Text-only version

View source

Tip: To quickly find your search term on this page, press Ctrl+F or d6-F (Mac) and use the find bar.

sii,

ce

THE ELSMAR, COVE
4 DISCUSSION FORUMS 4

SolWtiOns [eost Attachments List|More Free Files

  

a Sy

a ce

  

 

 

The following is a PARTIAL listing of specifications
As of 1997 I am no longer updating this listing as I work with too many specifications and standards.

Rev levels and effectivity dates omitted for simplicity and space considerations.

 

Specification

Title/Description

 

Automotive & Commercial

 

Automotive Industry Action Group
(AIAG)

CQI-1 - Industry Guideline for Quality Certification

 

CQI-2 - Tooling and Equipment Suppliers Quality Assurance Manual

 

PPAP - Production Part Approval Process

 

Statistical Process Control Reference Manual

 

APQP - Advanced Product Quality Planning

 

QS 9000 Tooling & Equipment Supplement

 

FMEA - Potential Failure Mode and Effects Analysis

 

MSA - Measurement Systems Analysis

 

ANSI/IPC-S-815A

General Requirements for Soldering Electronic Interconnections

 

ANST Y14.5M

Dimensioning and Tolerancing - Engineering Drawings and Related Documentation Practices.

 

ANSITPC-S-804B

Solderability Tests for Printed Boards - INTERIM FINAL

 

ANSI/NCSL Z540-1-1994

Calibration Laboratories and Measuring and Test Equipment - General Requirements

 

British Standards Institute

Lead Auditor Course

 

BMW

VDA 6 based Supplier Requirements

 

Chrysler SQA Manual

Guide to Quality Systems Requirements

 

 

 

 

 

QS-9000 Chrysler Ford General Motors - Quality System Standard

QS 9000 Semiconductor Supplement

FORD Q-101 Quality System Standard

FORD Q1 Preferred Quality Award for Suppliers to FORD Motor Company
FORD Total Quality Excellence Award Program Orientation Guide

 

FORD PCD-1012

Surface Mounted Device Workmanship Manual

 

General Motors

Targets for Excellence

 

 

 

 

 

 

GM 9000 GM's Remaining Active GPs (From the old Targets)

IPC-CM-770A Guidelines for Printed Circuit Component Mounting - IPC

IPC-D-275 Design Standard for Rigid Printed Wiring Boards and Rigid Printed Board Assemblies - Proposal
IPC-PC-90 General Requirements for Implementation of SPC 2nd Interim Final DRAFT circulated January 1990
IPC-SM-782 Surface Mount Land Patterns (Configurations and Design Rules)

ISO 8402 Quality - Vocabulary International Standard

 

TSO 9000-1 : 1994

Quality Management and Quality Assurance Standards - Quality Systems - Guidelines for Selection and Use

 

ISO/DIS 9000-2 (Pre-Release Draft)

Quality Management and Quality Assurance Standards - Part 2

 

ISO 9000-2 : 199]

Quality Management and Quality Assurance Standards - Generic Guidelines for the Application of ISO 9001, ISO 9002, and ISO 9003

 

ISO 9000-3 : 199]

Quality Management and Quality Assurance Standards - Guidelines for the Application of ISO 9000 to the Development, Supply, and
Maintenance of Software

 

ISO 9001 : 1994

Quality Systems - Model for Quality Assurance in Design/Development, Production, Installation and Servicing

 

TSO 9002 : 1994

Quality Systems - Model for Quality Assurance in Production, Installation and Servicing

 

TSO 9003 : 1994

Quality Systems - Model for Quality Assurance in Final Inspection and Test

 

ISO 9004 -1: 1994

Quality Management and Quality System Elements (Guidelines)

 

ISO 10011-1 : 1990

Guidelines for Auditing Quality Systems - Part 1 (Auditing)

 

ISO 10011-2: 1991

Guidelines for Auditing Quality Systems - Part 2 (Qualification Criteria for Quality Systems Auditors)

 

ISO 10011-3 : 1991

Guidelines for Auditing Quality Systems - Part 3 (Management of Audit Programmes)

 

ISO 10012-1 : 1993

Quality Assurance Requirements tor Measuring Equipment - Part | (Metrological Copnfirmation System for Measuring Equipment)

 

ISO 10013-1995

Guidelines for Developing Quality Manuals

 

ISO 14000 Series

Environmental Management Systems

 

FORD's 'The Linkages'

Quality Planning and Control

 

 

 

 

 

FORD's Stratistical Process Control Course

FORD's QDF Quality Function Deployment

FORD's MMSA Materials Management System Assessment

FORD's QSA-S Quality System Assessment for Service Organizations

 

FORD's QSA-W

[Quality System Assessment for Warehouses and Distribution Facilities

 

 

Morton International

lSupplier Quality Manual

 
 

Motorola QSR

Quality System Review Guideline$ace g:15-cv-00011-TPB-CPT Document 146-20 Filed 12/20/19 Page 2 of 3 PagelD 1654

 

Navistar QA 70

Quality Standard for Navistar Suppliers

 

RADC-TR-82-87

Stress Screening of Electronic Hardware - Hughes Aircraft Co. Rome Air Development Center

 

Toyota

Supplier Requirements Manual

 

TRW Safety Systems QPS-0100

Supplier Development Systems - Inflatable Restraint Systems

 

Valeo 1000

Supplier Quality Assurance

 

Government & Military

 

AMC-R 702-25

AMC Environmental Stress Screening Program - Product Assurance AMC Regulation No. 702-25

 

CFR Title 47 Telecommunications

Parts 0 to 19

 

CFR Title 47 Telecommunications

Parts 40 to 69

 

CFR Part 8.2 (FR Vols 41/43)

Good Manufacturing Practices (GMPs)

 

DI-ENVR-80859

Environmental Management Plan AMSC Number F4761

 

DI-ENVR-80860

Lite Cycle Environment Profile AMSC Number F4762

 

DI-ENVR-80863

Environmental Test Report AMSC Number F4765

 

DOD-D-1000

Drawings, Engineering and Associated Lists

 

DOD-HDBE-263

ESD Control Handbook for Protection of Electrical and Electronic Parts, Assemblies, and Equipment

 

DOD-HDBKE-XXX(17)

Environmental Stress Screening of Electronic Equipment - Rome Air Development Center

 

DOD-Std-100

Engineering Drawing Practices

 

DOD-Std-1686

ESD Control Program for Protection of Electrical and Electronic Parts, Assemblies, and Equipment

 

DOD-Std-1866

Soldering Process General (Non-Electrical)

 

DOD-Std-2000-1

Soldering Technology, High Quality/High Reliability

 

DOD-Std-2000-2

Part and Component Mounting for High Quality/High Reliability Soldered Electrical and Electronic Assemblies

 

DOD-Std-2000-3

Criteria for High Quality/High Reliability Soldering Technology

 

DOD-Std-2000-4

General Purpose Soldering Requirements for Electrical and Electronic Equipment

 

DOD-STD-2167

Defense System Software Development

 

Mil-C-28809

Circuit Card Assemblies, Rigid, Flexible, and Rigid-Flex

 

Mil-E-5400

Electronic Equipment, Airborne, General Specification for

 

Mil-F-14256

Flux, Soldering, Liquid (Rosin Base)

 

Mil-G-45204

Gold Plating, Electro-deposited

 

Mil-HDBEK-217

Reliability Prediction of Electronic Equipment, High Reliability

 

MIL-HDBK-52

Evaluation of Contractor's Calibration System

 

Mil-I-45208

Inspection System Requirements

 

Mil-M-38510

Microcircuits, General Specifications for

 

MIL-M-63036

Manuals, Technical: Operators, Preparation of - AMSC A4831

 

Mil-P-55110

Printed Wiring Boards, Specifications for

 

Mil-Q-9858

Quality Program Requirements

 

Mil-S-901

Shock tests, H.L.(High Impact); Shipboard Machinery, Equipment, and Systems, Requirements for

 

Mil-Std-105

Sampling Procedures and Tables for Inspection by Attribute

 

Mil-Std-120

Gage Inspection

 

Mil-Std-130

Identification Marking of US Military Property

 

Mil-Std-202

Test Methods for Electronic and Electrical Component Parts

 

Mil-Std-33 1

Fuze and Fuze Components, Environmental and Performance Tests for

 

Mil-Std-454

Standard General Requirements for Electronic Equipment

 

Mil-Std-470

Maintainability Program for Systems and Equipment

 

Mil-Std-480

Configuration Control - Engineering Changes, Deviations and Waivers - AMSC N4478

 

Mil-Std-483

Configuration Management Practices for Systems, Equipment, Munitions, & Computer Programs

 

Mil-Std-721

Definitions of Terms for Reliability and Maintainability

 

Mil-Std-753

Corrosion Resistant Steel Parts: Sampling, Inspection, and Testing for Surface Passivation

 

Mil-Std-78 1

Reliability Design Qualification and Production Acceptance Tests: Exponential Distribution

 

Mil-Std-790

Reliability Assurance Program for Electronic Parts Specifications

 

Mil-Std-810

Environmental Test Methods and Engineering Guidelines

 

Mil-Std-83 1

Test Reports, Preparation of

 

Mil-Std-883

Test Methods and Procedures for Microelectronics

 

Mil-Std-1344

Test Methods for Electrical Connectors

 

Mil-Std-1520

Corrective Action and Disposition System for Non-conforming Material

 

Mil-Std-1521

Technical Reviews & Audits for Equipment & Computer Software

 

Mil-Std-1535

Supplier Quality Assurance Program Requirements

 

Mil-Std-1576

Electroplosive Sub-System Safety Requirements and Test Methods for Space Systems

 

Mil-Std-2000

Standard Requirements for Soldered Electrical and Electronic Assemblies

 

Mil-Std-2 164

Environmental Stress Screening Process for Electronic Equipment

 

Mil-Std-45662

Calibration Systems Requirements

 

Mil-T-5422

 

Testing, Environmental, Airborne Electronic

 

 

 
aD
Case 8:15-cv-00011-TPB-CPT Document 146-20 Filed 12/20/19 Page 3 of 3 PagelD 1655
The Elsmar Cove
